Citation Nr: 0813478	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to May 
1997, with prior active duty of less than two months.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In January 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The Board notes that the veteran initiated an appeal with 
respect to several issues, in addition to the issues 
identified on the title page of this decision.  Those 
additional issues were either not included in his Substantive 
Appeal or were withdrawn from his appeal at the January 2008 
hearing.  The Board will limit its consideration accordingly.

In a February 2008 statement, the veteran has requested the 
RO to reconsider a February 2008 rating decision denying 
service connection for cervical spine disability.  This 
matter is referred to the RO for appropriate action.

The claim for service connection for a low back disability is 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

The veteran does not have chronic sinusitis.





CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the RO provided the veteran with 
adequate VCAA notice by letter mailed in February 2004, prior 
to its initial adjudication.  Although he was not 
specifically informed in this letter that he should submit 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and requested to submit 
such evidence or to provide the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that this letter 
put him on notice of the fact that he should submit any 
pertinent evidence in his possession.  In any event, a 
December 2005 letter specifically informed him that he should 
submit any pertinent evidence in his possession.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for chronic sinusitis.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  In this regard, 
the Board notes that during his January 2008 hearing, the 
veteran testified that he would be submitting additional 
medical evidence from his private physician.  The record was 
held open for the amount of time requested by the veteran, 
but no additional evidence pertinent to this claim was 
received.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show diagnoses and treatment for 
upper respiratory infections, but do not show that the 
veteran was diagnosed with sinusitis.

With the exception of a March 2004 VA examination report, 
none of the post-service medical evidence of record shows 
that the veteran was diagnosed with sinusitis.  The March 
2004 VA examination report shows that no abnormality of he 
sinuses was found on clinical evaluation and that the veteran 
was diagnosed with episodic sinusitis, exacerbated by tobacco 
use and presently not causing functional limitation.  

In fact, there is no medical evidence showing that the 
veteran has chronic sinusitis.  Although the veteran might 
sincerely believe that he has chronic sinusitis, as a lay 
person, he is not competent to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Service connection for chronic sinusitis is denied.


REMAND

The veteran contends that his current low back disability is 
related to injuries he sustained while on active duty.

The record reflects that the veteran submitted additional 
evidence directly to the Board, in the form of a January 2008 
medical report and etiology opinion from a private physician.  
The veteran has not waived his right to have this evidence 
initially consideration by the originating agency.  

Also, in January 2008, the veteran testified that the report 
of a March 2004 VA examination of his back is inadequate 
because the examiner did not accurately record what the 
veteran told him.  He also asserts that a December 2004 VA 
examination did not include an examination of his back.  In 
light of these contentions and the fact that additional 
pertinent evidence has been received since the December 2004 
examination, to include medical opinions supporting the 
claim, the Board has determined that the veteran should be 
afforded another VA examination.


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, other than the 
physician who examined the veteran in 
December 2004, to determine the nature and 
etiology of any currently present low back 
disability.  The claims folders and a copy 
of this remand must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Following the examination of the veteran 
and the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present low back 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active service.

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should then re-
adjudicate the claim for service 
connection for a low back disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to the 
ultimate outcome in this case.  The veteran need take no 
action until he is otherwise notified but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


